 

Exhibit 10.8

 

springworks therapeutics, INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of October 10, 2019, between
SpringWorks Therapeutics, Inc., a Delaware corporation (the “Company”), and
Saqib Islam (the “Employee”) and is effective as of the closing of the Company’s
first underwritten public offering of its equity securities pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “Effective Date”).

 

WHEREAS, the Company or a subsidiary of the Company and the Employee are parties
to an offer letter, dated as of July 31, 2018, and a Severance Agreement, dated
as of July 31, 2018 (collectively, the “Prior Agreements”); and

 

WHEREAS, the parties intend to replace the Prior Agreements with this Agreement,
effective as of the Effective Date.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                  Employment.

 

(a)               Term. The term of this Agreement shall commence on the
Effective Date and continue until terminated in accordance with the provisions
hereof (the “Term”). The Employee’s employment with the Company will continue to
be “at will,” meaning that the Employee’s employment may be terminated by the
Company or the Employee at any time and for any reason subject to the terms of
this Agreement.

 

(b)               Position and Duties. During the Term, the Employee shall serve
as the Chief Executive Officer of the Company, and shall have such duties and
authorities as may from time to time be prescribed by the Board of Directors of
the Company (the “Board”). The Employee shall devote his full working time and
efforts to the business and affairs of the Company. Notwithstanding the
foregoing, the Employee may serve on other boards of directors, with the
approval of the Board of Directors, or engage in religious, charitable or other
community activities as long as such services and activities do not materially
interfere with the Employee’s performance of his duties to the Company as
provided in this Agreement.

 

2.                  Compensation and Related Matters.

 

(a)               Base Salary. During the Term, the Employee’s annual base
salary shall be $515,000. The Employee’s base salary shall be reviewed annually
by the Compensation Committee of the Board (the “Compensation Committee”). The
base salary in effect at any given time is referred to herein as “Base Salary.”
The Base Salary shall be payable in a manner that is consistent with the
Company’s usual payroll practices.

 





 

 

(b)               Incentive Compensation. During the Term, the Employee shall be
eligible to receive cash incentive compensation as determined by the Board or
the Compensation Committee from time to time. The Employee’s initial target
annual incentive compensation shall be fifty percent (50%) of his Base Salary
(the “Target Annual Incentive Compensation”). The actual cash incentive
compensation payable to the Employee will be subject to the Board or
Compensation Committee’s assessment of your performance, as well as business
conditions at the Company. Except as otherwise provided herein, to earn
incentive compensation, the Employee must be employed by the Company on the day
such incentive compensation is paid.

 

(c)               Expenses. The Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him during the Term in
performing services hereunder upon presentation of receipts and otherwise in
accordance with the policies and procedures then in effect and established by
the Company.

 

(d)               Other Benefits. During the Term, the Employee shall be
eligible to participate in or receive benefits under the Company’s employee
benefit plans in effect from time to time, subject to the terms of such plans.

 

(e)               Vacations. During the Term, the Employee shall be entitled to
paid vacation in accordance with the Company’s policies and procedures. The
Employee shall also be entitled to all paid holidays given by the Company in
accordance with the policies and procedures then in effect and established by
the Company.

 

3.                  Termination. During the Term, the Employee’s employment
hereunder may be terminated without any breach of this Agreement under the
following circumstances:

 

(a)               Death. The Employee’s employment shall terminate upon his
death.

 

(b)               Termination by Company for Cause. The Company may terminate
the Employee’s employment for Cause. For purposes of this Agreement, “Cause”
shall mean that the Company has complied with the “Cause Process” (hereinafter
defined) following the occurrence of one of the following events: (i) conduct by
the Employee constituting a material act of misconduct in connection with the
performance of his duties, including, without limitation, misappropriation of
funds or property of the Company or any of its subsidiaries or affiliates other
than the occasional, customary and de minimis use of Company property for
personal purposes; (ii) the commission by the Employee of any felony or a
misdemeanor involving moral turpitude, deceit, dishonesty or fraud; (iii) any
conduct by the Employee that would result in material economic harm to the
Company or any of its subsidiaries if he were retained in his position; (iv); a
material breach by the Employee of any provisions of this Agreement, including
without limitation continued non-performance by the Employee of his duties under
this Agreement (other than by reason of the Employee’s physical or mental
illness, incapacity or disability) which has continued for more than 30 days
following written notice of such non-performance from the Board; (v) a material
violation by the Employee of the Company’s employment policies provided to the
Employee in writing; or (vi) material failure to cooperate with a bona fide
internal investigation by the Board or an investigation by regulatory or law
enforcement authorities, after being instructed by the Company to cooperate, or
the willful destruction or failure to preserve documents or other materials
known to be relevant to such investigation or the inducement of others to fail
to cooperate or to produce documents or other materials in connection with such
investigation (subject to the limitations in the final sentence of Section
7(a)). If the Employee rebuts or cures the applicable finding of Cause within
the applicable cure period, Cause shall be deemed not to have occurred. “Cause
Process” shall mean that: (A) the Board reasonably determines in good faith that
a “Cause” condition has occurred; and (B) with regard to any termination of the
Employee for Cause under items (i), (iii), (iv), (v) or (vi) above, (1) the
Company will provide the Employee with written notice of its intention to
terminate the Employee’s employment hereunder setting forth with reasonable
particularity the basis for Cause and will provide the Employee with a thirty
(30) day opportunity to rebut or cure such finding of Cause and (2) the Company
cooperates in good faith with the Employee’s efforts, for a period of not less
than 30 days following such notice to remedy the condition.

 



2

 

 

(c)               Termination Without Cause. The Company may terminate the
Employee’s employment at any time without Cause. Any termination by the Company
of the Employee’s employment which does not constitute a termination for Cause
under Section 3(b) and does not result from the death of the Employee under
Section 3(a) shall be deemed a termination without Cause.

 

(d)               Termination by the Employee. The Employee may terminate his
employment at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Employee has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in the
Employee’s title, responsibilities, authority or duties; (ii) a diminution in
the Employee’s base salary except for across-the-board salary reductions based
on the Company’s financial performance similarly affecting all senior management
employees of the Company; (iii) a greater than fifty (50) mile change in the
principal office location at which the Employee provides services to the
Company; or (iv) the material breach of any provisions of this Agreement by the
Company. “Good Reason Process” shall mean that (i) the Employee reasonably
determines in good faith that a “Good Reason” condition has occurred; (ii) the
Employee notifies the Company in writing of the occurrence of the Good Reason
condition within 60 days of the Employee obtaining knowledge of the occurrence
of such condition; (iii) the Employee cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist; and (v) the Employee terminates his
employment within 60 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

 

(e)               Notice of Termination. Except for termination as specified in
Section 3(a), any termination of the Employee’s employment by the Company or any
such termination by the Employee shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon Employee.

 

(f)                Date of Termination. “Date of Termination” shall mean: (i) if
the Employee’s employment is terminated by his death, the date of his death;
(ii) if the Employee’s employment is terminated by the Company under Section
3(c), the date on which a Notice of Termination is given; (iii) if the
Employee’s employment is terminated by the Employee under Section 3(d) without
Good Reason, the date on which a Notice of Termination is given, and (iv) if the
Employee’s employment is terminated by the Employee under Section 3(d) with Good
Reason, the date on which a Notice of Termination is given after the end of the
Cure Period.

 



3

 

 

4.                  Compensation Upon Termination.

 

(a)               Termination Generally. If the Employee’s employment with the
Company is terminated for any reason, the Company shall pay or provide to the
Employee (or to his authorized representative or estate) (i) any base salary
earned through the Date of Termination, unpaid expense reimbursements (subject
to, and in accordance with, Section 3(c) of this Agreement) and unused vacation
that accrued through the Date of Termination on or before the time required by
law but in no event more than 30 days after the Employee’s Date of Termination;
and (ii) any vested benefits the Employee may have under any employee benefit
plan of the Company through the Date of Termination, which vested benefits shall
be paid and/or provided in accordance with the terms of such employee benefit
plans (collectively, the “Accrued Benefit”).

 

(b)               Termination by the Company Without Cause or by the Employee
with Good Reason. If the Employee’s employment is terminated by the Company
without Cause as provided in Section 3(c), or the Employee terminates his
employment for Good Reason as provided in Section 3(d), then the Company shall
pay the Employee his Accrued Benefit. In addition, subject to the Employee
signing a customary separation agreement containing, among other provisions, a
general release of claims in favor of the Company, its subsidiaries and
affiliates, confidentiality, return of property and non-disparagement, in a form
and substance mutually satisfactory to the Company and the Employee (the
“Separation Agreement and Release”) and the Separation Agreement and Release
becoming irrevocable and fully effective, all within 60 days after the Date of
Termination (or such shorter time period provided in the Separation Agreement
and Release):

 

(i)               the Company shall pay the Employee an amount equal to twelve
(12) months of the Employee’s Base Salary plus a pro-rata payment (based on the
number of days of the applicable fiscal year Employee was employed prior to
termination) of the Employee’s Target Annual Incentive Compensation (the
“Severance Amount”). Notwithstanding the foregoing, if the Employee breaches any
of the provisions contained in Section 7 of this Agreement, all payments of the
Severance Amount shall immediately cease;

 

(ii)              RESERVED;

 

(iii)             if the Employee was participating in the Company’s group
health plan immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Employee a monthly cash payment
for twelve (12) months or the Employee’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the Employee if
the Employee had remained employed by the Company; and

 



4

 

 

(iv)             the amounts payable under Section 4(b)(i) and (iii) shall be
paid out in substantially equal installments in accordance with the Company’s
payroll practice commencing within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the Severance Amount shall begin to be paid in
the second calendar year by the last day of such 60-day period; provided,
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of Termination.
Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

(c)               The amounts payable pursuant to Section 4(a) and 4(b) are in
addition to the provisions contained within any equity agreement between the
Company and the Employee, if applicable.

 

5.                  Change in Control Payment. The provisions of this Section 5
set forth certain terms of an agreement reached between the Employee and the
Company regarding the Employee’s rights and obligations upon the occurrence of a
Change in Control of the Company. These provisions are intended to assure and
encourage in advance the Employee’s continued attention and dedication to his
assigned duties and his objectivity during the pendency and after the occurrence
of any such event. These provisions shall apply in lieu of, and expressly
supersede, the provisions of Section 4(b) regarding severance pay and benefits
upon a termination of employment, if such termination of employment occurs
within 18 months after the occurrence of the first event constituting a Change
in Control. These provisions shall terminate and be of no further force or
effect beginning 18 months after the occurrence of a Change in Control.

 

(a)               Change in Control. During the Term, if the Employee’s
employment is terminated by the Company without Cause as provided in Section
3(c) or the Employee terminates his employment for Good Reason as provided in
Section 3(d), within three (3) months prior to a Change in Control or within 18
months after a Change in Control, then, subject to the signing of the Separation
Agreement and Release by the Employee and the Separation Agreement and Release
becoming irrevocable and fully effective, all within 60 days after the Date of
Termination (or such shorter time period provided in the Separation Agreement
and Release):

 

(i)                the Company shall pay the Employee a lump sum in cash in an
amount equal to the sum of (A) eighteen (18) months of the Employee’s Base
Salary (or the Employee’s Base Salary in effect immediately prior to the Change
in Control, if higher) plus (B) one and one-half (1.5) times the Employee’s
Target Annual Incentive Compensation (or the Employee’s Target Annual Incentive
Compensation in effect immediately prior to the Change in Control, if higher);

 

(ii)              notwithstanding anything to the contrary in any applicable
option agreement or stock-based award agreement, all time-based stock options
and other time-based stock-based awards held by the Employee shall immediately
accelerate and become fully exercisable or nonforfeitable as of the Date of
Termination;

 



5

 

 

(iii)            if the Employee was participating in the Company’s group health
plan immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Employee a monthly cash payment
for eighteen (18) months or the Employee’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the Employee if
the Employee had remained employed by the Company; and

 

(iv)             The amounts payable under Section 5(a)(i) and (iii) shall be
paid or commence to be paid within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, such payment shall be paid or commence to be
paid in the second calendar year by the last day of such 60-day period.

 

(b)               Additional Limitation.

 

(i)                 Anything in this Agreement to the contrary notwithstanding,
in the event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and the applicable regulations
thereunder (the “Aggregate Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Aggregate Payments shall be
reduced (but not below zero) so that the sum of all of the Aggregate Payments
shall be $1.00 less than the amount at which the Employee becomes subject to the
excise tax imposed by Section 4999 of the Code; provided that such reduction
shall only occur if it would result in the Employee receiving a higher After Tax
Amount (as defined below) than the Employee would receive if the Aggregate
Payments were not subject to such reduction. In such event, the Aggregate
Payments shall be reduced in the following order, in each case, in reverse
chronological order beginning with the Aggregate Payments that are to be paid
the furthest in time from consummation of the transaction that is subject to
Section 280G of the Code: (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity-based
payments and acceleration; and (4) non-cash forms of benefits; provided that in
the case of all the foregoing Aggregate Payments all amounts or payments that
are not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c)
shall be reduced before any amounts that are subject to calculation under Treas.
Reg. §1.280G-1, Q&A-24(b) or (c).

 

(ii)              For purposes of this Section 5(b), the “After Tax Amount”
means the amount of the Aggregate Payments less all federal, state, and local
income, excise and employment taxes imposed on the Employee as a result of the
Employee’s receipt of the Aggregate Payments. For purposes of determining the
After Tax Amount, the Employee shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

 



6

 

 

(iii)            The determination as to whether a reduction in the Aggregate
Payments shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Employee within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Employee.
Any determination by the Accounting Firm shall be binding upon the Company and
the Employee.

 

(c)               Definitions. For purposes of this Section 5, the following
terms shall have the following meanings:

 

“Change in Control” shall mean any of the following:

 

(i)                any “person,” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Act”) (other than
the Company, any of its subsidiaries, or any trustee, fiduciary or other person
or entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing 50 percent or more of the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the Board
(“Voting Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or

 

(ii)              the date a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election; or

 

(iii)            the consummation of (A) any consolidation or merger of the
Company where the stockholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, shares representing in the aggregate more than 50
percent of the voting shares of the Company issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), or (B)
any sale or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company and its affiliates on a consolidated basis.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

 



7

 

 

6.                  Section 409A.

 

(a)               Anything in this Agreement to the contrary notwithstanding, if
at the time of the Employee’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Employee becomes entitled to
under this Agreement on account of the Employee’s separation from service would
be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Employee’s separation from
service, or (B) the Employee’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

 

(b)               All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Employee during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(c)               To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

 

(d)               The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 



8

 

 

(e)               The Company makes no representation or warranty and shall have
no liability to the Employee or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

 

7.                  Confidential Information, Noncompetition and Cooperation.
The terms of the Confidentiality and Proprietary Rights Agreement (the
“Restrictive Covenant Agreement”), between the Company or a subsidiary thereof
and the Employee, attached hereto as Exhibit A, shall continue to be in full
force and effect and are incorporated by reference in this Agreement. The
Employee hereby reaffirms the terms of the Restrictive Covenant Agreement as
material terms of this Agreement.

 

(a)               Litigation and Regulatory Cooperation. During and after the
Employee’s employment, the Employee shall reasonably cooperate with the Company
in the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company which relate to
events or occurrences that transpired while the Employee was employed by the
Company. The Employee’s cooperation in connection with such claims or actions
shall include, but not be limited to, being reasonably available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after the Employee’s
employment, the Employee also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Employee was employed by the Company. The
Company shall reimburse the Employee for any reasonable out-of-pocket expenses
incurred in connection with the Employee’s performance of obligations pursuant
to this Section 7(a) upon presentation of receipts. Nothing about the foregoing
shall preclude the Employee from testifying truthfully in any forum or from
providing truthful information to any regulatory authority or require the
Employee to waive any attorney-client privilege or protection or violate any
applicable law.

 

(b)               Relief. The Employee agrees that it would be difficult to
measure any damages caused to the Company which might result from any breach by
the Employee of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
subject to Section 8 of this Agreement, the Employee agrees that if the Employee
breaches, or proposes to breach, any portion of this Agreement, the Company
shall be entitled, in addition to all other remedies that it may have, to an
injunction or other appropriate equitable relief to restrain any such breach
without showing or proving any actual damage to the Company. In addition, in the
event the Employee breaches this Section 7 during a period when he is receiving
severance payments pursuant to Section 4 or Section 5 hereof, the Company shall
have the right to suspend or terminate such severance payments. Such suspension
or termination shall not limit the Company’s other options with respect to
relief for such breach and shall not relieve the Employee of his duties under
this Agreement.

 



9

 

 

(c)               Protected Disclosures and Other Protected Action. Nothing
contained in this Agreement limits the Employee’s ability to communicate with
any federal, state or local governmental agency or commission, including to
provide documents or other information, without notice to the Company.

 

8.                  Arbitration of Disputes. Any controversy or claim arising
out of or relating to this Agreement or the breach thereof or otherwise arising
out of the Employee’s employment or the termination of that employment
(including, without limitation, any claims of unlawful employment discrimination
whether based on age or otherwise) shall, to the fullest extent permitted by
law, be settled by arbitration in any forum and form agreed upon by the parties
or, in the absence of such an agreement, under the auspices of the American
Arbitration Association (“AAA”) in Stamford, Connecticut, in accordance with the
Employment Dispute Resolution Rules of the AAA, including, but not limited to,
the rules and procedures applicable to the selection of arbitrators. In the
event that any person or entity other than the Employee or the Company may be a
party with regard to any such controversy or claim, such controversy or claim
shall be submitted to arbitration subject to such other person or entity’s
agreement. Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. This Section 8 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 8 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 8.

 

9.                 Consent to Jurisdiction. To the extent that any court action
is permitted consistent with or to enforce Section 8 of this Agreement, the
parties hereby consent to the jurisdiction of the courts of the State of
Connecticut and the United States District Court for the District of
Connecticut. Accordingly, with respect to any such court action, the Employee
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

 

10.              Integration. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties concerning such subject matter, including
the Prior Agreement.

 

11.              Withholding. All payments made by the Company to the Employee
under this Agreement shall be net of any tax or other amounts required to be
withheld by the Company under applicable law.

 

12.              Successor to the Employee. This Agreement shall inure to the
benefit of and be enforceable by the Employee’s personal representatives,
executors, administrators, heirs, distributees, devisees and legatees. In the
event of the Employee’s death after his termination of employment but prior to
the completion by the Company of all payments due to him under this Agreement,
the Company shall continue such payments to the Employee’s beneficiary
designated in writing to the Company prior to his death (or to his estate, if
the Employee fails to make such designation).

 



10

 

 

13.              Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

14.              Survival. The provisions of this Agreement shall survive the
termination of this Agreement and/or the termination of the Employee’s
employment to the extent necessary to effectuate the terms contained herein.

 

15.              Waiver. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

16.              Notices. Any notices, requests, demands and other
communications provided for by this Agreement shall be sufficient if in writing
and delivered in person or sent by a nationally recognized overnight courier
service or by registered or certified mail, postage prepaid, return receipt
requested, to the Employee at the last address the Employee has filed in writing
with the Company or, in the case of the Company, at its main offices, attention
of the Board.

 

17.              Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Employee and by a duly authorized
representative of the Company.

 

18.              Governing Law. This is a Connecticut contract and shall be
construed under and be governed in all respects by the laws of the State of
Connecticut without giving effect to the conflict of laws principles thereof.

 

19.              Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

20.              Successor to Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a material breach of this Agreement.

 

21.              Gender Neutral. Wherever used herein, a pronoun in the
masculine gender shall be considered as including the feminine gender unless the
context clearly indicates otherwise.

 



11

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

  SPRINGWORKS THERAPEUTICS, INC.       By: /s/ Daniel Lynch   Its: Chairman    
    EMPLOYEE       /s/ Saqib Islam   Saqib Islam

 



12

 